Citation Nr: 1805775	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-32 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for dermatitis with post inflammatory hyperpigmentation (hereinafter "skin disability").

2.  Entitlement to an effective date earlier than April 27, 2011, for the award of service connection for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1981 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in relevant part, granted service connection for skin disability effective April 27, 2011, and assigned an initial 10 percent rating therefor. 

The Veteran was initially scheduled to attend a travel Board hearing on November 3, 2016.  On October 11, 2016, VA received correspondence from the Veteran with a request to reschedule the hearing because he was unable to obtain approved leave from his employer due to the effects of a recent hurricane that affected the company.  He also said that he was unsuccessful in obtaining a copy of his military medical records (service treatment records).  In addition, he claimed VA informed him that his records were unable to be located.  In light of his request to reschedule, the Veteran was scheduled to attend another travel Board hearing on March 16, 2016.  On March 9, 2016, VA received correspondence from the Veteran again requesting a rescheduling of his Board hearing due to an inability to obtain the service treatment records.  Again, he said that VA informed him those records were unavailable, but that VA was trying to assist him in obtaining them.  He was thereafter scheduled to attend another travel Board hearing on November 2, 2017.  

The record reflects that the Veteran was provided with a hearing notification letter, dated October 2, 2017, that explained he could request to reschedule the hearing up to one week before the date of the hearing.  The letter also explained that his hearing request would be considered withdrawn if he failed to report for the scheduled hearing and did not file a motion for a new hearing date within 15 days thereafter.  Another hearing notification letter, dated October 13, 2017, was sent to the Veteran two weeks prior to the scheduled hearing date and reiterated that his hearing request would be considered withdrawn if he failed to report for the scheduled hearing and did not file a motion for a new hearing date within 15 days thereafter.  
On October 30, 2017, just three days prior to the scheduled hearing date, the Veteran wrote VA, requesting to reschedule his travel Board hearing.  He also said that he requested his service treatment records "several times," but was informed by VA that these records were unable to be located.  The Board notes that the record does not otherwise show any separate requests from the Veteran to obtain his service treatment records outside of the three requests to reschedule his Board hearing.  In addition, the Veteran said that he was unable to attend the November 2017 Board hearing because his employer was in a "high demand period" and was not presently approving any leave requests.  He did not say when this period would subside.  

The Veteran's request to reschedule his Board hearing date was not timely received, as it was received within one week of the scheduled hearing date.  See 38 C.F.R. § 20.704(c) (2017) (stating that a request to reschedule may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown).  Nor did the Veteran provide any explanation which would constitute good cause for the delay in requesting postponement.  The Veteran has worked for the same employer for at least a year, and obviously was aware that the hearing was scheduled during a "high demand period" for the employer; the hearing notification letter provided him with ample time to submit a timely request for postponement in light of this potential obstacle to his attendance at the scheduled Board hearing.  His purported inability to obtain certain military records likewise does not constitute good cause, as this situation has now gone on for more than a year, with no suggestion he will ever be able to obtain the referenced records.  Again, he had ample time to request a postponement if he felt he needed to first obtain the referenced records.

As a result of this untimely request, the travel Board hearing remained scheduled for November 2, 2017.  The Veteran failed to appear at the scheduled travel Board hearing, which implicates the provisions of 38 C.F.R. § 20.704(d).  The issue of good cause does not need to be determined because he did not file a motion for a new hearing date within 15 days after the date of his scheduled hearing or provide any explanation as to why a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Consequently, the case was processed as though the request for a hearing had been withdrawn.  Id.  Even if the issue of good cause was a factor, the undersigned Veterans Law Judge, who would have presided over this hearing, does not find good cause based on the absence of documented attempts to obtain service treatment records, the Veteran's history of rescheduling, and lack of explanation as to why this request could not have been timely submitted prior to the scheduled hearing date.  If a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  Id.  No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  

The Veteran's representative submitted a brief in support of the claims, received January 4, 2018, and acknowledged the Veteran's three requests to reschedule his Travel Board hearing.  The representative also did not provide any reason why a timely request for postponement could not have been submitted prior to the most recently scheduled hearing date.  Based on the foregoing, the Veteran's request for a Board hearing is considered withdrawn.

The record does not corroborate the Veteran's assertion that he has requested copies of his service treatment records from VA.  Nor do his assertions constitute the equivalent of a request for such records.  If the Veteran wishes copies of any documents from the electronic claims file, he is advised to submit an appropriate request for such records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected skin disability is more severe than currently reflected by the 10 percent rating.  He also claims that an earlier effective date is warranted for the award of service connection.  In an October 2013 substantive appeal, the Veteran said that this disability was constant, covered more than 20 percent of his body, and required daily treatment.  He explained that his skin disability had continued to worsen and that he now required injections to treat the disability.  
As there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this disability.  

The Veteran stated that he does not receive treatment through the VA and has continued to incur the expense of treating this disease, which suggests possible private treatment records that should be requested.

The Board notes that the issue of entitlement to an earlier effective date for a skin disability is arguably intertwined with the initial rating issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all sources of treatment, private and VA for his service-connected skin disability.  With any necessary authorizations from the Veteran, obtain any records identified by him pertaining to the issues on appeal.

2.  Schedule the Veteran for a VA dermatologic examination in order to assess the current nature and severity of his skin disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale.  

3.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




